Exhibit 10.4

YRC WORLDWIDE INC.

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”) is made this 30th day of December,
2014 (the “Effective Date”) by and between YRC WORLDWIDE INC., a Delaware
corporation (the “Company”), and Jamie G. Pierson (the “Executive”).

WHEREAS, in partial consideration for the continued employment of the Executive
as Chief Executive Officer by the Company and the severance benefits hereunder,
the Company wishes to enter into this Agreement upon the terms and conditions
set forth herein and to bind the Executive to certain restrictive covenants in
favor of the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings attributed to such terms in this Section 1.

(a) “Affiliate” means, with respect to any individual or entity, any other
individual or entity, which, directly or indirectly, controls, is controlled by
or is under common control with such individual or entity.

(b) “Base Salary” means the Executive’s annual base compensation rate for
services paid by the Company to the Executive at the time immediately prior to
the Effective Date, as reflected in the Company’s payroll records and which the
Board may increase (but not decrease).

(c) “Cause” means: (i) the Executive’s willful misconduct or gross negligence in
the performance of the Executive’s duties to the Company; (ii) the Executive’s
continued refusal to substantially perform the Executive’s material duties to
the Company or to follow the lawful directives of the Company’s Board of
Directors or any executive to which the Executive reports (other than as a
result of death or physical or mental incapacity) that continues after written
notice from the Company; (iii) the Executive’s indictment for, conviction of, or
pleading of guilty or nolo contendere to, a felony or any crime involving moral
turpitude; (iv) the Executive’s performance of any material act of theft,
embezzlement, fraud, malfeasance, dishonesty or misappropriation of the
Company’s property; or (v) material breach of this Agreement or any other
agreement with the Company, or a material violation of the Company’s code of
conduct or other written policy that is not cured within ten (10) days of notice
from the Company.

(d) “Change in Control” means an occurrence of one of the following:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company (“Excluded
Persons”)) becoming the beneficial owner (as defined in Rule 13d 3 under the
Exchange Act),

 

1



--------------------------------------------------------------------------------

directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities,
excluding an acquisition pursuant to a Business Transaction (as defined below)
that does not constitute a “Change in Control” thereunder;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two thirds of the directors then
still in office who either were directors at the beginning of the two year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;

(iii) a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company (a “Business Transaction”) with any other entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or its successor (or the ultimate parent company of
the Company or its successor) outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than Excluded Persons) acquires more than 50% of the combined
voting power of the Company’s then outstanding securities shall not constitute a
Change in Control of the Company; or

(iv) a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale (or to an
entity controlled by such person or persons).

Notwithstanding the foregoing, an event shall not be considered to be a Change
in Control unless such event is also a “change in ownership,” a “change in
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code.

(e) “Company Group” means the Company and any affiliates or subsidiaries of the
Company.

(f) “Good Reason” means the occurrence of any of the following events:
(i) reduction in Executive’s Base Salary or Target Bonus, (ii) any material
diminution in Executive’s titles, duties or responsibilities or the assignment
to him of duties or responsibilities that materially

 

2



--------------------------------------------------------------------------------

impairs his ability to perform the duties or responsibilities then assigned to
the Executive or normally assigned to someone in the Executive’s role of an
enterprise of the size and structure of the Company, (iii) the assignment of
duties to the Executive that are materially inconsistent with the Executive’s
position with the Company, (iv) a required relocation of the Executive’s primary
office location of more than fifty (50) miles or (v) a material breach of this
Agreement or any other material, written agreement with Executive. For purposes
of this Agreement, Executive shall have Good Reason to terminate employment if,
within thirty (30) days after Executive knows (or has reason to know) of the
occurrence of any of the events described above, Executive provides written
notice requesting cure to the Board of such events, and the Board fails to cure,
if curable, such events within thirty (30) days following receipt of such
notice, and the Executive actually terminates employment within ninety (90) days
following the expiration of such cure period.

(g) “Target Bonus” means the annual target bonus applicable to the Executive for
a given year. In the case of the Good Reason definition, it refers to the annual
target bonus established by the Company for the Executive starting in 2015. For
the sake of clarity, “Good Reason” to terminate shall not exist with respect to
the setting of the Executive’s Target Bonus in 2015, even if such Target Bonus
is lower than that for 2014.

2. At-Will Employment. The Executive acknowledges and agrees that the
Executive’s employment with the Company is and shall remain “at-will” and the
Executive’s employment with the Company may be terminated at any time and for
any reason (or no reason) by the Company or the Executive, with or without
notice. During the period of the Executive’s employment with the Company, the
Executive shall perform such duties and fulfill such responsibilities as
reasonably requested by the Company from time to time commensurate with the
Executive’s position as Chief Executive Officer with the Company.

3. Severance.

(a) Severance Payments - Involuntary Termination. Subject to the Executive’s
compliance with the provisions of Sections 3(c), 4 and 5 hereof, in the event of
a (x) termination of the Executive’s employment by the Company for reasons other
than Cause, death or physical or mental incapacity or (y) voluntary resignation
by the Executive for Good Reason (any termination described in (x) or (y), a
“Qualifying Termination”), the Executive shall be entitled to (A) receive
continued payment of the Executive’s then-current Base Salary for a period
beginning on the effective date of such termination and continuing for eighteen
(18) months, payable in accordance with the Company’s normal payroll practices
as in effect on the date of termination or in a lump sum if mutually agreed to
by the Executive and the Company, which discretion is limited to the portion, if
any, of the severance that does not constitute deferred compensation within the
meaning of Section 409A of the Code, (B) reimbursement for up to 18 months of
COBRA premiums paid by the Executive for continued health care, and (C) receive
the Accrued Benefits (as defined below). Any severance payment hereunder shall
be in lieu of any other severance payment to which the Executive would be
entitled pursuant to any other severance plan, program, arrangement, or policy
of the Company, and shall be considered a part of, and not in addition to,
amounts that may be payable to the Executive under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.

(b) Severance Payments - Change of Control. Subject to the Executive’s
compliance with the provisions of Sections 3(c), 4 and 5 hereof, in the event of
the Executive’s Qualifying Termination, within 12 months after a Change of
Control, the Executive shall be

 

3



--------------------------------------------------------------------------------

entitled to (A) receive a lump-sum payment of an amount equal to 2.0 multiplied
by the sum of the Executive’s then-current rate of Base Salary plus the
Executive’s Target Bonus for the year of termination (determined without taking
into account any reduction thereto giving rise to a Good Reason termination),
(B) reimbursement for up to 18 months of COBRA premiums paid by the Executive
for continued health care, (C) vesting of outstanding equity awards held by the
Executive at the time of such Qualifying Termination with performance awards
vesting at target levels and outstanding options remaining exercisable for 12
months following the date of termination (but not beyond the original term), and
(D) receive the Accrued Benefits (as defined below). Any severance payment
hereunder shall be in lieu of any other severance payment to which the Executive
would be entitled pursuant to any other severance plan, program, arrangement, or
policy of the Company, and shall be considered a part of, and not in addition
to, amounts that may be payable to the Executive under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.

(c) General Release. The receipt of the payments described in Section 3(a) and
3(b) hereof shall be conditioned upon the execution and non-revocation by the
Executive of a general release in the form attached hereto as Exhibit A (the
“Release”). Such release shall be executed and delivered (and no longer subject
to revocation, if applicable) within sixty (60) days following termination.
Subject to Section 3(d), any amount that would otherwise by payable before the
Release becomes irrevocable shall be accumulated and paid promptly after such
date.

(d) Section 409A. To the extent the 60-day period referenced in Section 3(c)
spans two calendar years, any amount that would be considered to be
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code that would otherwise be payable in the calendar year that includes the date
of termination shall be accumulated and paid in the following calendar year.

(e) Other Terminations of Employment. In the event that the Executive’s
employment with the Company is terminated for any reason (or no reason), the
Executive (or the Executive’s legal representative) shall be entitled to the
following (with the amounts due under Section 3(e)(i) through 3(e)(iv) hereof to
be paid within sixty (60) days following termination of employment, or such
earlier date as may be required by applicable law): (i) any unpaid Base Salary
through the date of termination; (ii) reimbursement for any earned but unpaid
salary or other accrued amounts and any unreimbursed business expenses incurred
through the date of termination; and (iii) all other accrued and vested payments
and benefits (including, without limitation, annual bonuses and vacation pay) to
which the Executive shall be entitled under the terms of any applicable
compensation arrangement or employee benefit plan or program of the Company or
its affiliates (collectively, Sections 3(e)(i) through 3(e)(iii) hereof shall be
hereafter referred to as the “Accrued Benefits”). In the event that the
Executive’s employment with the Company is terminated by the Company for Cause,
or by the Executive for any reason, or as a result of death or physical or
mental incapacity, the Company shall have no further obligations to the
Executive, except as provided in Section 3(f) hereof and this Section 3(e).

(f) Other Benefits. The benefits payable to the Executive under this Agreement
are not in lieu of any benefits payable under any Executive benefit plan,
program or arrangement of the Company, except as provided specifically herein,
and upon termination of employment, the Executive shall receive such benefits or
payments, if any, as the Executive may be entitled to receive pursuant to the
terms of such plans, programs and arrangements. Except for the obligations of
the Company provided by this Agreement (including, without limitation, pursuant
to the preceding sentence hereof), the Company shall have no further obligations
to the Executive upon termination of employment.

 

4



--------------------------------------------------------------------------------

(g) Withholding of Taxes. All payments required to be made by the Company to the
Executive under this Agreement shall be subject to the withholding of such
amounts for taxes and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.

(h) Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, in the event that any amount or benefit to be paid or
provided to the Executive under this Agreement or otherwise constitutes a
“parachute payment” within the meaning of Section 280G of the Code, and but for
this provision, would be subject to the excise tax imposed by Section 4999 of
the Code, then the totality of those amounts shall be either: (a) delivered in
full, or (b) delivered as to such lesser extent which would result in no portion
of such payments and benefits being subject to excise tax under Section 4999 of
the Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by the Executive on an after-tax basis, of the greatest
amount of such payments and benefits, notwithstanding that all or some portion
of such amount may be taxable under Section 4999 of the Code. Any reduction of
any amount required by this provision shall be made in accordance with
Section 409A of the Code and shall occur in the following order: (1) reduction
of cash payments to the Executive under this Agreement or otherwise;
(2) reduction of other benefits paid or provided to the Executive; and
(3) reduction of vesting acceleration of equity awards under this Agreement or
otherwise. If two or more equity awards are granted on the same date, each award
will be reduced on a pro rata basis (dollar-for-dollar).

(i) Claw-back. If, pursuant to Section 10D of the Securities Exchange Act of
1934, as amended (the “Act”), the Company would not be eligible for continued
listing, if applicable, under Section 10D(a) of the Act if it did not adopt
policies consistent with Section 10D(b) of the Act, then, in accordance with
those policies that are so required, any incentive-based compensation payable to
Executive under this Agreement or otherwise shall be subject to claw-back in the
circumstances, to the extent, and in the manner, required by Section 10D(b)(2)
of the Act, as interpreted by rules of the Securities Exchange Commission.

4. Termination Procedure. Any termination of employment shall be effected
through written notice from one party to the other. The termination shall be
effective as of the date specified in the notice; provided that in the case of
the Executive terminating employment with the Company for Good Reason, the
Executive shall be required to give written notice to the Company at least
thirty (30) days prior to the desired date of termination.

5. Restrictive Covenants.

(a) Confidentiality. During the course of the Executive’s employment with the
Company, the Executive will learn confidential information on behalf of the
Company Group. The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s assigned duties and for the
benefit of the Company Group, either during the period of the Executive’s
employment or at any time thereafter, any business and technical information

 

5



--------------------------------------------------------------------------------

or trade secrets, nonpublic, proprietary or confidential information, knowledge
or data relating to the Company Group or any of its Affiliates or businesses, or
received from third parties subject to a duty on the Company Group’s and its
Affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes, in each case which shall have been
obtained by the Executive during the Executive’s employment by the Company Group
(or any predecessor). The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes
generally known to the public subsequent to disclosure to the Executive through
no wrongful act of the Executive or any representative of the Executive; or
(iii) the Executive is required to disclose by applicable law, regulation or
legal process (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and cooperates with the Company Group at
its expense in seeking a protective order or other appropriate protection of
such information).

(b) Noncompetition. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Executive’s employment
by the Company and for a period of twelve (12) months thereafter, the Executive
agrees that the Executive will not, directly or indirectly, own, manage,
operate, control, be employed by (whether as an Executive, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any person, firm, corporation or other entity, in whatever
form, engaged in competition with the Company or any of its Affiliates or in any
other material business in which the Company or any of its direct or indirect
subsidiaries is engaged on the date of termination or in which they have
planned, on or prior to such date, to be engaged in on or after such date, in
any locale of any country in which the Company conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
being a passive owner of not more than one percent (1%) of the equity securities
of a publicly traded corporation engaged in a business that is in competition
with the Company or any of its Affiliates, so long as the Executive has no
active participation in the business of such corporation.

(c) Nonsolicitation; Noninterference. During the Executive’s employment with the
Company and for a period of twelve (12) months thereafter, the Executive agrees
that the Executive shall not, except in the furtherance of the Executive’s
duties hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its direct or indirect subsidiaries to
purchase goods or services then sold by the Company Group or any of its
Affiliates from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer,
(ii) solicit, aid or induce any employee, representative or agent of the Company
Group to leave such employment or retention or to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such Executive,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such Executive, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its Affiliates and any of their respective
vendors, joint venturers or licensors. An Executive, representative or agent
shall be deemed covered by this Section 5(c) while so employed or retained and
for a period of six (6) months thereafter.

 

6



--------------------------------------------------------------------------------

(d) Nondisparagement. The Executive agrees not to make negative comments or
otherwise disparage the Company Group, or any of their respective officers,
directors, Executives, shareholders, agents or products other than in the good
faith performance of the Executive’s duties to the Company while the Executive
is employed by the Company or for a period of twelve (12) months thereafter. The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings).

(e) Inventions.

(i) The Executive acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments or works of authorship
(“Inventions”), whether patentable or unpatentable, (A) that relate to the
Executive’s work with the Company, made or conceived by the Executive, solely or
jointly with others, during the course of the Executive’s service with the
Company, or (B) suggested by any work that the Executive performs in connection
with the Company, either while performing the Executive’s duties with the
Company or on the Executive’s own time, but only insofar as the Inventions are
related to the Executive’s work as an Executive or other service provider to the
Company, shall belong exclusively to the Company (or its designee), whether or
not patent applications are filed thereon. The Executive will keep full and
complete written records (the “Records”), in the manner prescribed by the
Company, of all Inventions, and will promptly disclose all Inventions completely
and in writing to the Company. The Records shall be the sole and exclusive
property of the Company, and the Executive will surrender them upon the
Executive’s termination of employment with the Company, or upon the Company’s
request. The Executive will assign to the Company the Inventions and all patents
that may issue thereon in any and all countries, whether during or subsequent to
the Executive’s service with the Company, together with the right to file, in
the Executive’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). The
Executive will, at any time during and subsequent to the Executive’s service
with the Company, make such applications, sign such papers, take all rightful
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions. The Executive will also execute assignments to
the Company (or its designee) of the Applications, and give the Company and its
attorneys all reasonable assistance (including the giving of testimony) to
obtain the Inventions for the Company’s benefit, all without additional
compensation to the Executive from the Company, but entirely at the Company’s
expense.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, the Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions,

 

7



--------------------------------------------------------------------------------

including, without limitation, all rights of any kind or any nature now or
hereafter recognized, including, without limitation, the unrestricted right to
make modifications, adaptations and revisions to the Inventions, to exploit and
allow others to exploit the Inventions and all rights to sue at law or in equity
for any infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Executive hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Executive has any rights in the
results and proceeds of the Executive’s service to the Company that cannot be
assigned in the manner described herein, the Executive agrees to unconditionally
waive the enforcement of such rights. The Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents that may issue thereon, including, without limitation, any rights that
would otherwise accrue to the Executive’s benefit by virtue of the Executive
being an Executive of or other service provider to the Company.

(f) Return of Company Property. On the date of the Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Executive shall return all property belonging to the
Company or its Affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s contact lists and similar address books provided that
such items only include contact information.

(g) Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 5 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(h) Tolling. In the event of any violation of the provisions of this Section 5,
the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 5 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(i) Survival. The obligations contained in Sections 5 and 6 hereof shall survive
the termination of the Executive’s employment with the Company and shall be
fully enforceable thereafter.

6. Cooperation. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company, its Affiliates and their respective representatives in defense
of any claims that may be made against the Company or its Affiliates, and will
assist the Company and its Affiliates in the prosecution of any claims that may
be made by the Company or its Affiliates, to the extent that such claims may
relate to the period of the Executive’s employment with the Company. If, after
the Executive’s termination of employment for any reason, the Executive is
required to testify by deposition, in a judicial proceeding, or in an
arbitration

 

8



--------------------------------------------------------------------------------

proceeding, the Company will compensate the Executive for his time at an hourly
rate equal to the Executive’s most recent Base Salary divided by 2,080 and
promptly reimburse the Executive for all reasonable travel expenses. The
Executive agrees to promptly inform the Company if the Executive becomes aware
of any lawsuits involving such claims that may be filed or threatened against
the Company or its Affiliates. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or its
Affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its Affiliates with
respect to such investigation, and shall not do so unless legally required.

7. Equitable Relief and Other Remedies. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 5 or Section 6 hereof would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Executive of Section 5 or Section 6 hereof,
any severance being paid to the Executive pursuant to this Agreement or
otherwise shall immediately cease, and any severance previously paid to the
Executive shall be immediately repaid to the Company.

8. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:     At the last address on the records of the Company.

If to the Company:     At the Company’s principal executives offices, Attention
General Counsel.

9. Governing Law. This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws.

10. Resolution of Disputes. Any dispute concerning the validity, interpretation,
enforcement, or breach of this Agreement, or otherwise arising between the
parties, shall be submitted to binding arbitration before the American
Arbitration Association (“AAA”) for resolution. Such arbitration shall be
conducted in the State of Delaware, and the arbitrator will apply Delaware law,
including federal law as applied in Delaware courts. The arbitration shall be
conducted in accordance with the AAA’s Employment Arbitration Rules, as modified
by the terms set forth in this Agreement. The arbitration will be conducted by a
single arbitrator, who shall be an attorney who specializes in the field of
employment law and shall have prior experience arbitrating employment disputes.
The award of the arbitrator shall be final and binding on the parties, and
judgment on the award may be confirmed and entered in any state or

 

9



--------------------------------------------------------------------------------

federal court in the State of Delaware. The arbitration shall be conducted on a
strictly confidential basis, and Executive shall not disclose the existence of a
claim, the nature of a claim, any documents, exhibits, or information exchanged
or presented in connection with any such a claim, or the result of any
arbitration (collectively, “Arbitration Materials”), to any third party, with
the sole exception of Executive’s legal counsel, who also shall be bound by all
confidentiality terms of this Agreement. In the event of any court proceeding to
challenge or enforce an arbitrator’s award, the parties hereby consent to the
exclusive jurisdiction of the state and federal courts in the State of Delaware,
and agree to venue in that jurisdiction. The parties agree to take all steps
necessary to protect the confidentiality of the Arbitration Materials in
connection with any such proceeding, agree to file all Confidential Information
(and documents containing Confidential Information) under seal to the extent
possible and agree to the entry of an appropriate protective order encompassing
the confidentiality terms of this Agreement. Each party agrees to pay its own
costs and fees in connection with any arbitration of a dispute arising under
this Agreement, and any court proceeding arising therefrom, regardless of
outcome; provided, however, that if Executive prevails on substantially all
claims, then the Company shall reimburse Executive for attorneys’ fees
reasonably incurred by him.

11. Waiver of Breach. Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part either of the Executive or of the Company.

12. Non-Assignment; Successors. This Agreement is personal to each of the
parties hereto. Except as provided in this Section 12, no party may assign or
delegate any rights or obligations hereunder without first obtaining the
advanced written consent of the other party hereto. Any purported assignment or
delegation by the Executive in violation of the foregoing shall be null and void
ab initio and of no force and effect. The Company may assign this Agreement to a
person or entity that is an Affiliate of the Company or to any successor to all
or substantially all of the business and/or assets of the Company that assumes
in writing, or by operation of law, the obligations of the Company hereunder. As
used in this Agreement, “Company” shall mean the Company and any successor to
its business and/or assets, which assumes and agrees to perform this Agreement
by operation of law, or otherwise.

13. Severability. To the extent that any provision of this Agreement or portion
thereof shall be invalid or unenforceable, it shall be considered deleted
therefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

15. Entire Agreement. This Agreement constitutes the entire agreement by the
Company and the Executive with respect to the subject matter hereof, and
supersedes any and all prior agreements or understandings between the Executive
and the Company, including the employment agreement entered into November 3,
2011 and amended October 30, 2012 between Executive and the Company with respect
to the subject matter hereof, whether written or oral. This Agreement may be
amended or modified only by a written instrument executed by the Executive and
the Company.

 

10



--------------------------------------------------------------------------------

16. Code Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement be exempt from, or comply with, Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted consistent with such intent. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A. For
purposes of Code Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

YRC WORLDWIDE INC. By:  

/s/ James L. Welch

Name:   James L. Welch Title:   Chief Executive Officer Executive:

/s/ Jamie G. Pierson

Jamie G. Pierson

Signature Page to Severance Agreement

 

12



--------------------------------------------------------------------------------

EXHIBIT A

I,            , in consideration of and subject to the performance by YRC
Worldwide, Inc. (together with its subsidiaries, the “Company”), of its
obligations under this General Release (the “Release”), do hereby release and
forever discharge as of the date hereof the Company and its respective
affiliates and subsidiaries and all their present, former and future directors,
officers, agents, representatives, employees, successors and assigns of the
Company and/or its respective affiliates and subsidiaries and direct or indirect
owners (collectively, the “Released Parties”) to the extent provided herein. The
Released Parties are intended third-party beneficiaries of this Release, and
this Release may be enforced by each of them in accordance with the terms hereof
in respect of the rights granted to such Released Parties hereunder.

1. I hereby acknowledge that, in consideration of the waiver and release of
claims set forth in this Release, the Company agrees to provide me, in full
satisfaction of its obligation to me, with the post-termination payments set
forth in Sections 3(a) or 3(b) of the Severance Agreement (the “Agreement”),
whichever is applicable. The severance payments are subject to my compliance
with the restrictive covenants set forth in Section 5 of the Agreement, which
expressly survive the date of termination of my employment with the Company (the
“Termination Date”). The severance payments are in addition to any amounts owed
to me by the Company.

2. I understand that any payments or benefits paid or granted to me under this
Release represent, in part, consideration for signing this Release and are not
salary, wages or benefits to which I was already entitled. I understand and
agree that I will not receive certain of the payments and benefits specified in
Sections 3(a) or 3(b) of the Agreement unless I execute this Release and do not
revoke this Release within the time period permitted hereafter or breach this
Release. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.

Except as provided in paragraph 4 below and except for the provisions of this
Release which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this Release becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company and/or any of the Released Parties which I, my spouse, or
any of my heirs, executors, administrators or assigns, ever had, now have or may
have by reason of any matter, cause, or thing whatsoever, from the beginning of
my initial dealings with the Company to the date of this Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship with Company,
the terms and conditions of that employment relationship, and the termination of
that employment relationship (including, but not limited to, any allegation,
claim or violation, arising under: Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of

 

13



--------------------------------------------------------------------------------

1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that this Release constitutes a general release of all
claims and that no reference herein to a specific form of claim, statute or type
of relief is intended to limit the scope of this Release.

4. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

5. I agree that this Release does not waive or release any rights or claims that
I may have under the Age Discrimination in Employment Act of 1967 which arise
after the date I execute this Release. I acknowledge and agree that my
separation from employment with the Company in compliance with the terms of this
Release shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).

6. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

7. In signing this Release, I acknowledge and intend that it shall be effective
as a bar to each and every one of the Claims hereinabove mentioned or implied. I
expressly consent that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state or local
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this Release and that without such
waiver the Company would not have agreed to the terms of Sections 3(a) or 3(b)
of the Agreement. I further agree that in the event that I should bring a Claim
seeking damages against the Company, or in the event that I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this Release shall serve as a complete defense to such Claims to the
maximum extent permitted by law. I further agree that I am not aware of any
pending claim or of any facts that could give rise to a claim of the type
described in paragraph 2 as of the execution of this Release.

8. I agree that neither this Release, nor the furnishing of the consideration
for this Release, shall be deemed or construed at any time to be an admission by
the Company, any Released Party or myself of any improper or unlawful conduct.

 

14



--------------------------------------------------------------------------------

9. I agree that I will forfeit all amounts payable by the Company pursuant to
this Release if I challenge the validity of this Release. I also agree that if I
violate this Release by suing the Company or the other Released Parties, I will
pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to Sections 3(a) or 3(b) of the Agreement, whichever is
applicable, on or after the termination of my employment.

10. I agree that this Release is confidential and agree not to disclose any
information regarding the terms of this Release, except to my immediate family
and any tax, legal or other counsel that I have consulted regarding the meaning
or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

11. Any non-disclosure provision in this Release does not prohibit or restrict
me (or my attorney) from responding to any inquiry about this Release or its
underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), or any other
self-regulatory organization or any governmental entity.

12. I hereby acknowledge that the restrictive covenants in Section 5 of the
Agreement shall survive my execution of this Release.

13. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this Release, may have materially affected this Release
and my decision to enter into it.

14. Notwithstanding anything in this Release to the contrary, this Release shall
not relinquish, diminish, or in any way affect any rights or claims arising out
of any breach by the Company or by any Released Party of this Release after the
date hereof.

15. This Release shall be governed by, construed and interpreted in all
respects, in accordance with the laws of the State of Delaware, without regard
to conflicts of laws principles thereof.

16. Whenever possible, each provision of this Release shall be interpreted in,
such manner as to be effective and valid under applicable law, but if any
provision of this Release is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

15



--------------------------------------------------------------------------------

BY SIGNING THIS RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST TWENTY ONE (21) DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS
RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE
REQUIRED TWENTY ONE (21)-DAY PERIOD;

 

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.                                 

 

SIGNED:  

 

   DATED:   

 

 

16